38 U.S. 292 (1839)
13 Pet. 292
EDWARD HARDY
vs.
JESSE HOYT.
Supreme Court of United States.

The case was submitted to the Court, on the argument in the case of Bend vs. Hoyt, by Mr. Raymond for the plaintiff, and Mr. Grundy, Attorney General, for the United States.
*293 Mr. Justice STORY delivered the opinion of the Court.
This case involves the second point, only, which has been just decided in the case of Bend vs. Hoyt; and, therefore, it is only necessary to say that it will be certified to the Circuit Court for the southern district of New York, that the silk stockings and half-stockings mentioned in the case, were exempted from duty on their importation, under the act of the 2d of March, 1833, ch. 384.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States, for the southern district of New York, on the points and questions on which the judges of the said Circuit Court were opposed in opinion, and which were certified to this Court for its opinion, agreeably to the act of Congress in such case made and provided, and was argued by counsel. On consideration whereof, this Court is of opinion, that the silk hose, as manufactures of silk, not being sewing silk, were exempted from the payment of duty, by the fourth section of the act of the 2d of March, 1833, entitled, "An act to modify the act of the 14th of July, 1832, and all other acts imposing duties on imports," which declares, that all manufactures of silk, or of which silk is the component material of chief value, coming from this side of the Cape of Good Hope, except sewing silk, shall be free of duty. Whereupon, it is ordered and adjudged by this Court, that it be so certified to the said Circuit Court, and that this case be remanded to the said Court, that further proceedings may be had therein according to law.